—In an action, inter alia, for an injunction, the defendants appeal from an order of the Supreme Court, Suffolk County (Zelman, J.H.O.), dated April 29, 1997, which granted the plaintiff’s motion for a preliminary injunction enjoining them, inter alia, from utilizing its client lists or servicing or soliciting its clients.
Ordered that the order is reversed, on the law, with costs, and the motion for a preliminary injunction is denied.
The Supreme Court incorrectly granted the plaintiff’s application for a preliminary injunction (see, CPLR 6301). Although the hearing record demonstrates the likelihood of the plaintiff’s success on the merits (see, Skaggs-Walsh, Inc. v Chmiel, 224 AD2d 680; Nassau Soda Fountain Equip. Corp. v Mason, 118 AD2d 764; McLaughlin, Piven, Vogel v Nolan & Co., 114 AD2d 165), it fails to establish that the plaintiff will suffer irreparable injury absent the injunction, or that a balancing of the equities is in its favor (see, Skaggs-Walsh, Inc. v Chmiel, supra; cf., McLaughlin, Piven, Vogel v Nolan & Co., supra). Accordingly, the plaintiff’s application for a preliminary injunction should have been denied. Mangano, P. J., Bracken, Altman and Goldstein, JJ., concur.